Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Mosley on February 10, 2022.

The application has been amended as follows: 

(Currently Amended) A system comprising: 
a presenter computing device configured to generate a first presentation for a meeting environment mediated by an electronic platform, wherein the first presentation comprises electronically delivered content; 
participant computing devices configured to display the electronically delivered content of the first presentation and generate participant data comprising one or more participant reactions to the electronically delivered content of the first presentation; and
a server system comprising one or more processors and a memory that includes instructions, that when executed by the one or more processors, causes the one or more processors to:
initiate a hybrid presentation session corresponding to the first presentation, wherein the hybrid presentation session simultaneously enables:
a first subset of the participant computing devices, physically remote from the presenter computing device, to access a first set of separate role specific virtual environments to receive the first presentation, wherein participant data associated with a first deployment data type is collected from the first subset of the participant computing devices accessing the first set of separate role specific virtual environments
a second subset of the participant computing devices, physically proximate to the presenter computing device, to access a second set of separate role specific virtual environments to receive the first presentation, wherein participant data associated with a second deployment data type is collected from the second subset of the participant computing devices accessing the second set of separate role specific virtual environments
receive the first presentation for the meeting environment including the electronically delivered content and presentation data from the presenter computing device or a moderator computing device on the electronic platform; 
display on the first subset and the second subset of the participant computing devices, via the first set and the second set of separate role specific virtual environments, the first presentation; 
receive, at the server system, from the first subset and the second subset of the participant computing devices, the first deployment data type and the second deployment data type respectively, and the participant data indicative of participant computing device activity within the first set and the second set of separate role specific virtual environments;
determine an engagement delta metric for a key metric, by the server system, by segmenting the participant data according to the first deployment data type and the second deployment data type
the engagement delta metric indicates at least a difference in engagement between the first subset and the second subset of the participant computing devices with the first presentation; and
the key metric is comprised of at least the engagement delta metric; and 
by altering electronic content of the second presentation of the electronic platform. 

(Original) The system of claim 1 wherein the participant data comprises at least one of participant engagement data, participant feedback, and participant login timing data. 

(Currently Amended) The system of claim 1, wherein the presentation data comprises at least one of slides associated with the first presentation, timing information for when each slide is displayed to a participant, polling questions, chat data, audio transcripts from the first presentation, and video transcripts from the first presentation. 

(Currently Amended) The system of claim 1, wherein the key metric is further comprised of 

(Original) The system of claim 4, wherein a participant profile comprises at least one of a participant demographic, an indication of the content a participant responded to, the percentage of questions the participant answered correctly, or a unique participant link. 

(Previously Presented) The system of claim 1, wherein the modification to the electronic content of the second presentation comprises altering at least one of slide formatting, slide order, slide content, presentation order, and presentation content.  

(Previously Presented) The system of claim 1, wherein the server system is configured to integrate with a videoconferencing software to provide a user interface on one of the participant computing devices, the presenter computing device, and the moderator computing device to display the first presentation, and engage with the first presentation. 

(Previously Presented) The system of claim 1, further comprising: 
a private network configured to communicatively interface at least one of the participant computing devices, the moderator computing device, and the presenter computing device. 

(Previously Presented) The system of claim 1, wherein the moderator computing device is configured to:
receive participant inquiries from one or more of the participant computing devices; 
determine and provide a subset of the participant inquiries for presenter input; 
receive presenter input on the subset of participant inquiries; and
provide the presenter input to the participant computing devices for display.
 
(Previously Presented) The system of claim 1, wherein at least presenter computing devices and moderator computing devices are located in physical proximity. 

(Previously Presented) The system of claim 1, wherein at least presenter computing devices and moderator computing devices are remote from each other. 

(Currently Amended) A method comprising: 
initiating a hybrid presentation session corresponding to a first presentation, wherein the hybrid presentation session simultaneously enables:
a first subset of participant computing devices, physically remote from a presenter computing device, to access a first set of separate role specific virtual environments to receive the first presentation, wherein participant data associated with a first deployment data type is collected from the first subset of the participant computing devices accessing the first set of separate role specific virtual environments
a second subset of participant computing devices, physically proximate to the presenter computing device, to access a second set of separate role specific virtual environments to receive the first presentation, wherein participant data associated with a second deployment data type is collected from the second subset of the participant computing devices accessing the second set of separate role specific virtual environments
receiving, at a server system, presentation data from at least one of a presenter computing device or a moderator computing device communicatively coupled to an electronic platform  associated with the first presentation, wherein the presentation data corresponds to the first presentation including electronically delivered content; 
receiving, at the server system, from the first subset and the second subset of the participant computing devices, the first deployment data type and the second deployment data type respectively, and the participant data indicative of at least participant computing device activity within the first set and the second set of second separate role specific virtual environments;
determining an engagement delta metric for a key metric, by the server system, by segmenting the participant data according to the first deployment data type and the second deployment data type, wherein: 
the engagement delta metric indicates at least a difference in engagement between the first subset and the second subset of the participant computing devices with the first presentation; and
the key metric is comprised of at least the engagement delta metric; [[;]] and
modifying, by the server system, a second presentation of the electronic platform based on the key metric by altering electronic content of the second presentation of the electronic platform.


(Original) The method of claim 12, wherein the participant data comprises at least one of participant engagement data, participant feedback, and participant login timing data.

(Currently Amended) The method of claim 12, wherein the presentation data comprises at least one of slides associated with the first presentation, timing information for when each slide is displayed to a participant, polling questions, chat data, audio transcripts from the first presentation, and video transcripts from the first presentation. 

(Currently Amended) The method of claim 12, wherein the key metric is further comprised of 

(Original) The method of claim 15, wherein a participant profile comprises at least one of a participant demographic, an indication of the content a participant responded to, or the percentage of questions the participant answered correctly, or a unique participant link. 

(Previously Presented) The method of claim 12, wherein generating recommendations for modifying the second presentation comprises altering at least one of slide formatting, slide order, slide content, presentation order, and presentation content. 
(Previously Presented) The method of claim 12, wherein determining one or more key metrics for the first presentation comprises determining one or more key metrics for a particular slide, determining one or more key metrics across a collection of slides, and comparing at least one of the key metric for a particular slide, and key metrics for across a collection of slides, with a benchmark. 

(Previously Presented) The method of claim 12, further comprising: 
receiving participant inquiries from one or more of the participant computing devices; 
determining and providing a subset of the participant inquiries for presenter input; 
receiving presenter input on the subset of participant inquiries; and
providing the presenter input to the first subset and the second subset of participant computing devices for display.
 
(Previously Presented) The method of claim 12, wherein  
at least one of the moderator computing device and the presenter computing device is communicatively coupled over a private network.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The Examiner’s Amendment overcomes the 112 and 101 rejections.  Specifically, the 112 is overcome by clarifying the deployment types vs. the role specific virtual environments.  The 101 is overcome through the modification of the second presentation by the server system as this integrates the judicial exception into a practical application by modifying a second presentation based on the data collected and analyzed during the first presentation.
As discussed in the Interview Summary (February 7, 2022), Mallonee does not disclose an engagement delta metric that is based on data collected during a hybrid presentation.  Mallonee does not disclose that the data is collected from a simultaneous presentation.  
	Flores discloses a presenter computing device configured to generate a first presentation for a meeting environment, wherein the first presentation comprises electronically delivered content; ([0004]: presentation event can be a computing session occurrence); a participant computing device configured to display the presentation and generate participant data comprising one or more participant reactions to the displayed presentation; ([0061]; [0029]); and a server system comprising one or more processors and a memory that includes instructions, that when executed by the one or more processors, ([0017]; [0057]); causes the one or more processors to: receive a presentation for a meeting environment and presentation data from the presenter computing device or a moderator computing device;  ([0031]); display on a participant computing device the received presentation;  ([0031]); receive participant data from the participant computing device; ([0031]);  determine, by a data analytics module of the server system, a key metric for the meeting environment based on at least one of the received participant data and received presentation data; ([0031]) and modify a second presentation of the meeting environment based on the determined key metric, wherein said recommendation comprises proposed modifications to the electronic content of the presentation. ([0029]: supplemental content is automatically conveyed based on questions from the audience; [0030]: the recommendation can advise the presenter to clarify confusing content by spending additional time explaining the content or switching to supplemental content;  [0038]: timing 
Flores further discloses a hybrid presentation system ([0003] Many of these hurdles can be amplified when part or all of an audience is virtual) with interfaces that differ based on the role ([0026] For example, interfaces 144, 154 can present an audience member dashboard 180 (e.g., user specific interface) which can permit the member 146, 156 to interact with other audience members or presenter 114 in real-time. [0038] Interface 160 can be a customized interface which can assist presenter 114 prior to, during, and after presentation event 112. [0061] It should be appreciated that presenter 313 and audience 311 members can engage with the intelligent presentation system 312 through the use of a device, such as a smart mobile phone, wearable devices (e.g. wrist watch) or computer system. This device can include the ability to capture speech and provide haptic or visual feedback. It can also display relevant actions to the user based on their role.) 
Advani discloses using a presenter’s historic statistics ([0093]) to provide pre-presentation suggestions based on the previous time the presenter did the presentation ([0095]) and provide post presentation feedback and tips to the presenter to allow the presenter to learn and self improve after each presentation ([0104]).
Gupta is in the field of real-time feedback for presentations (Title and Abstract) and teaches wherein determining one or more key metrics for a meeting environment ([0013], ‘FIG. 1 illustrates a person presenting at a board meeting') comprises determining one or more key metrics for a particular slide, determining one or more key metrics across a collection of slides, and comparing at least one of the determined key metrics for a particular slide, and key metrics for across a collection of slides, with a benchmark ([0082], 'User 10 inputs her presentation materials 146, such as overhead slides or handouts, to application 100 for analysis. Materials analysis engine 158 looks at the materials 146 to provide metrics related to how well user 10 is using slides. Metrics include a rating for the number of points on each slide, the amount of time spent on each point, slide design, usage of text versus images, and the type and organization of content. Presentation features extracted from presentation materials 146 include when user 10 advances to the next slide, or when a new bullet point on the same slide is reached.'; [0129], 'User 10 is awarded badges, points, and ranks based on the parameters such as practice time, score, improvement 
None of the prior art of record discloses determining a delta metric by segmenting the participant data into first (i.e., physically remote users) and second (i.e., physically proximate users) types.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629